218 Md. 634 (1958)
145 A.2d 279
SHIELDS
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 7, September Term, 1958.]
Court of Appeals of Maryland.
Decided October 23, 1958.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
This is an application by Nathaniel Shields for leave to appeal from the denial of a writ of habeas corpus.
The petitioner was denied an application for such leave to appeal by this Court in Shields v. Warden, 212 Md. 655. *635 The only additional allegation raised on this appeal is that there was not sufficient evidence presented during the trial of the petitioner to justify a conviction. It is well settled that habeas corpus proceedings are not intended to be, and cannot be used as, a substitute for a motion for a new trial or an appeal, and that the sufficiency of the evidence cannot be raised by a habeas corpus proceeding. Langrehr v. Warden, 214 Md. 645; Smith v. Warden, 214 Md. 666.
Application denied, with costs.